Title: To George Washington from Pierre De Peyster, 9 June 1782
From: Peyster, Pierre De
To: Washington, George


                  
                     Sir
                     New Windsor June 9th 1782
                  
                  Not having the Honour of being admitted into your Excellencies
                     presence yesterday, must take the Liberty of addressing you upon the subject of
                     my Detention and beg your Excellencies indulgence a few moments that upon being
                     taken into Custody and detained by Colonel Ogden (upon Suspicion as he informed
                     me of being in the Enemies employ) thought the proceeding illegal and
                     contrary to the rights I was intituled to as a Citizen especially as the Laws
                     of New Jersey Amply provides for the
                     punishment of all crimes committed against it, to which Laws
                     I looked upon my self only Ameniable and that the Civil Magistrate was
                     undoubtedly the proper person to take Cognizance of the matter. the Colonel
                     told me he had your Excellencies Order to transmit the Charges to the Governor
                     and to take his determination upon it; (When in fact the Governor by the Law
                     and Constitution of the State has nothing to do with it) however the Governor
                     submitted it to the Council for their Opinion who at first determined agreable to
                     what has been transmitted to your Excellency by Colonel Dayton which
                     determination the Govr instantly sent off to the Colonel; the Next day the
                     Council considered the matter and gave it as their edict to the Governor that
                     he had better not interfere in the Case of Mr Depeyster: (A Copy of which was
                     handed to your Excellency yesterday) the Express arriving with the first
                     Determination of Council, Colonel Dayton instantly sent me off to your
                     Excellency, and whether the Governor will trouble or hurry himself with writing
                     off another Express with the Second Opinion of Council is uncertain;
                     immediately upon being taken into Custody I took the opinion of the Best
                     Council in the State who all agreed that my Detention by the Military was
                     illegal and that the Matter was only Cognizable by the Civil Law and that I
                     ought immediately to be delivered over to the Civil Authority with whatever
                     Charges where alleged against me—A habeas Corpus was Issued
                     by the Judge of the Supream Court for me to be Brought before him on the 3
                     Inst. which warrant Colonel Ogden refused to Comply with; I
                     mention those particulars to shew your Excellency that the Civil Authority was
                     ready to take Congizance of it and thought it a matter that Comes wholly under
                     their Jurisdiction; therfore must plead the Rights of a Citizen which I’m
                     Confident your Excellency will shew a disposition to vindicate and that I may be delivered to the
                     Laws of the State to which I owe Allegiance and think myself only Ameniable to;
                     Shoud a Military tryal at any rate take place and terminate in my favour it
                     does not by any means Screen me from Civil Law So that Shou’d that be the Case
                     I am to receive two tryals for one offence—The Ill state of health that I
                     daily experience and have Labored under for the two years past will I hope
                     Induce your Excellency to continue my Confinement while here in such place
                     that I may have the advantage of procuring such things as I stand in immediate
                     need of for its restoration. I am with the greatest Respect your Excellencies
                     Most Obedient and Very Humble Servant
                  
                     Pierre De Peyster
                     
                  
               